DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 7,9 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al (20190174449) in view of Dao et al (20190261260) and Watfa et al (20220346178).
Regarding claim 5, Shan et al discloses, a User Equipment (UE, abstract, fig. 1-12) comprising:  
a controller, wherein: transmission and/or reception circuitry (fig. 6, ¶ 0166) is configured to receive, in a network-requested management procedure, a first identification information from a core network ( ¶ 0014, 0075, 0081,0136, 0251, the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use, the AMF send the LADN information to the UE in a registration accept message),
the first identification information is a Data Network Name (DNN) associated with a group ( ¶ 0014, 0075, 0081,0136, 0251, the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use, the AMF send the LADN information to the UE in a registration accept message, ¶ 0075, table 1, the target of event reporting that indicates a specific UE 301, a group of UE(s) 301 or any UE 301 (e.g., all UEs 301). The AOI is represented by a list of TAs, list of cells, or a list of (R)AN node identifiers),
the controller provides the first identification information to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Shan et al discloses, in ¶ 0075, table 1, the target of event reporting that indicates a specific UE 301, a group of UE(s) 301 or any UE 301 (e.g., all UEs 301). The AOI is represented by a list of TAs, list of cells, or a list of (R)AN node (LAN) identifiers.
Shan et al does not specifically disclose in detail the group consists of a set of UEs using private communications.
In the same field of endeavor, Dao et al discloses in more detail, the group consists of a set of UEs using private communications (¶ 0100-0101, fig. 6, step 641 and also see fig. 7-8). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and reduces the service interruption time, properly selected to minimize the delay of control messages, possible data packets sent over and interface for exchanging control messages as taught by Dao et al.
the AMF determines LADN information for the UE by looking into the configured DNNs, the LADN information includes a list of LADN DNNs and corresponding services areas that the UE can use, the AMF send the LADN information to the UE in a registration accept message (¶ 0014, 0075, 0081,0136, 0251).
Shan et al and Dao et al do not specifically disclose in detail the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information.
In the same field of endeavor, Watfa et al discloses in more detail, the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information (¶ 0149-0150). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan and Dao et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management, simple and efficient protocol enhancement is ensured in fifth generation non-access-stratum as taught by Watfa et al.
	Regarding claim 7, Shan et al discloses, a core network device comprising (abstract, fig. 1-12): 
transmission and/or reception circuitry, wherein the transmission and/or reception circuitry is configured to transmit (fig. 6, ¶ 0162, 0166), in a network-requested management procedure, a first identification information to a User Equipment (UE) (¶ 0075, 0136), the first identification information is information indicating a Data Network Name (DNN) associated with a group of a 5G Local Area Network (5G LAN) -type service, and the first identification information is transmitted by the UE to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Shan et al does not specifically disclose in detail the group consists of a set of UEs using private communications.
In the same field of endeavor, Dao et al discloses in more detail, the group consists of a set of UEs using private communications (¶ 0100-0101, fig. 6, step 641 and also see fig. 7-8). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and reduces the service interruption time, properly selected to minimize the delay of control messages, possible data packets sent over and interface for exchanging control messages as taught by Dao et al.
Shan et al and Dao et al do not specifically disclose in detail the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information.
In the same field of endeavor, Watfa et al discloses in more detail, the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information (¶ 0149-0150). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan and Dao et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management, simple and efficient protocol enhancement is ensured in fifth generation non-access-stratum as taught by Watfa et al.
Regarding claim 9, Shan et al discloses, a communication control method performed by User Equipment (UE), the communication control method comprising:
 receiving, in a network-requested management procedure, a first identification information from a core network (¶ 0075, 0136), the first identification information being information indicating a Data Network Name (DNN) associated with a group of a 5G Local Area Network (5G LAN) -type service; and providing the first identification information to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Shan et al does not specifically disclose in detail the group consists of a set of UEs using private communications.
In the same field of endeavor, Dao et al discloses in more detail, the group consists of a set of UEs using private communications (¶ 0100-0101, fig. 6, step 641 and also see fig. 7-8). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and reduces the service interruption time, properly selected to minimize the delay of control messages, possible data packets sent over and interface for exchanging control messages as taught by Dao et al.
Shan et al and Dao et al do not specifically disclose in detail the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information.
In the same field of endeavor, Watfa et al discloses in more detail, the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information (¶ 0149-0150). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan and Dao et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management, simple and efficient protocol enhancement is ensured in fifth generation non-access-stratum as taught by Watfa et al.
Regarding claim 11, Shan et al discloses, a communication control method performed by a core network, the communication control method comprising:
 transmitting, in a network-requested management procedure, a first identification information to a User Equipment (¶ 0075, 0136), the first identification information being information indicating a Data Network Name (DNN) associated with a group of a 5G Local Area Network (5G LAN) -type service; and the first identification information is transmitted by the UE to access the 5G LAN-type service, using a Protocol Data Unit (PDU) Session Establishment procedure (¶ 0057, 0136, 0251, the UE indicates one or more configured LADN DNNs during an initial registration procedure. In embodiments, during an initial registration procedure, an AMF retrieves an indication of whether the LADN feature is authorized to be used by a subscriber UE. Later, if there is any changes regarding the UE configured LADN DNN(s), the UE may indicate the update or newly configured LADN DNN(s) to AMF by using a registration procedure. In some embodiments, the UE may provide an indicator to request LADN Information, such as when the UE is not currently configured with an LADN DNN. By looking into the configured LADN information in AMF and LADN authorization information for the subscriber in the subscription profile, the AMF may determine the LADN DNN(s) that the UE can use in a current Registration Area and indicate allowed LADN Information, such as a list of LADN DNN(s) and corresponding LADN service area(s), in a Registration Accept message to the UE. Other embodiments may be described and/or claimed).
Shan et al does not specifically disclose the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information.
In the same field of endeavor, Dao et al discloses in more detail, the network-requested management procedure is initiated by transmitting, from the core network to the UE, a command message including the first identification information (¶ 0100-0101, fig. 6, step 641 and also see fig. 7-8). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and reduces the service interruption time, properly selected to minimize the delay of control messages, possible data packets sent over and interface for exchanging control messages as taught by Dao et al.
Shan et al and Dao et al do not specifically disclose in detail the group consists of a set of UEs using private communications.
In the same field of endeavor, Watfa et al discloses in more detail, the group consists of a set of UEs using private communications (¶ 0149-0150). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shan and Dao et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management, simple and efficient protocol enhancement is ensured in fifth generation non-access-stratum as taught by Watfa et al.
Regarding claim 13, Shan et al disclose in claim 5, further, wherein a Single Network Slice Selection Assistance Information (S-NSSAI) is further associated with the group (¶ 0135-0136, table 1 and see claim 5 Watfa et al ).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643